        Case 1:19-cr-10149-ADB Document 3 Filed 05/06/19 Page 1 of 11
                                                                            1
                                                                                                      sealed
                                                         U.S. Departmijnt of Justice

                                                         Andrew E. Leiling
                                                         Uniled Stales Altormy
                                                         Dislrici ofMassachusetts


Mnin liticcplioii;(617) 74S^3100                         JnhnJosejdt Moaktty UnileciS'Uih'x CoiirlhoiiSi!
                                                         I Caiirflioiisc If'ay
                                                         Suite 9200
                                                         Boston, Afassiiclmetis 022)0

                                                         October 12,2018

Douglas S, Brooks, Esq.
Libbyj-loopes, P.C.
399 Boylston Sti'cet
Boston, MA 02116

          Re;        United States v. Drew Moraan Ciccafelli
                     Ciiminal No.

Dear Mr. Brooks:

          The United States Attorney for the District oi'Massacluiseits Cthe U.S. AiLomBy") and your
client. Drew Morgan Ciccarelii ("Defendant"), agi'ee as follows witli respect to the above-
referenced case:

          I.         Change of Plea

       At the earliest practicable date, Defendant shall waive indictment and plead guilty to an
Information substantially in the Ibmi attached to this Plea Agreement charging him with: one count
of conspiracy to commit securities fraud and money laundering in violation of Title 18, United
States Code, Section 371. Defendant expressly and unequivocally admits that he committed the
crime charged in Count One of the Infomiation, did .so kno\VTngly and intentionally, and is in tact
guilty of that ollease.

       Defendant acknowledges that substantia My all of the conduct involved in Count One of the
Information occurred outside the District of Massachusetts, but expressly and iincqtilvocally
waives venue over this Count. Defendant also agrees to waive any applicable statute of limitation,s
and to waive any legal or procedural detects in the Information.
         2.         Penalties

        Defendant laces the following n-uiximum penalties on Count One of the infonnation
(conspiracy to commit securities fraud and money laundering): incarceration for five years;
supervised release for three yeai-s; a fine of .$250,000, or twice the gioss gain/loss, whichever is
Case 1:19-cr-10149-ADB Document 3 Filed 05/06/19 Page 2 of 11
Case 1:19-cr-10149-ADB Document 3 Filed 05/06/19 Page 3 of 11
Case 1:19-cr-10149-ADB Document 3 Filed 05/06/19 Page 4 of 11
Case 1:19-cr-10149-ADB Document 3 Filed 05/06/19 Page 5 of 11
Case 1:19-cr-10149-ADB Document 3 Filed 05/06/19 Page 6 of 11
Case 1:19-cr-10149-ADB Document 3 Filed 05/06/19 Page 7 of 11
Case 1:19-cr-10149-ADB Document 3 Filed 05/06/19 Page 8 of 11
Case 1:19-cr-10149-ADB Document 3 Filed 05/06/19 Page 9 of 11
Case 1:19-cr-10149-ADB Document 3 Filed 05/06/19 Page 10 of 11
Case 1:19-cr-10149-ADB Document 3 Filed 05/06/19 Page 11 of 11
